Case 3:20-cv-03816-JCS Document 1-1 Filed 06/10/20 Page 1 of 14




                 Exhibit A
                                                                                                                                 Electrunically
                                                Case 3:20-cv-03816-JCS Document 1-1 Filed 06/10/20 Page 2 of 14
                                                                                                             b}-   Su penur Court nf-Eallfarnm, Cnu nry n! San Maren

                                                                                                            EN                   5/11/2020
                                                                                                            By               s    Mia Marlowe
                                                                                                                                  Deputi- Clerk
                                                  SBN 302474
                                    Brian M. Heit, Esq.,
                                    HEIT LAW GROUP, P.C.
                                    340 South Lemon Avenue, Suite 8933
                                    Walnut, CA 91789
                                    Telephone (3 10) 744-5227
                                     Facsimile (850) 254-1950
                                    Attorneyfor Plaintiﬁf



                                                             SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                                                    IN THE COUNTY OF SAN MATEO



                                    COQUESE HOLDEN,                an individual,               Case Number:                     20-CIV-02035
                                                   '


                                                P1 amt'ff
                                                      1  9
                          91789                                                                 (UNLIMITED CIVIL ACTION)
                                    VS.
                          CA
                                                                                                COMPLAINT FOR DAMAGES
                          Walnut,
                                    FLUENT,        INC.; a Delaware corporation doing
                                    business in California, and,        DOES     1-50,                1'   VIOLATIONS OF
           CORPORATION




                          8933,
                                    inclusive,
                                                                                                           CALIFORNIA RESTRICTIONS
LAWGROUP
                                                                                                           ON UNSOLICITED
                          Suite

                                                Defendants.                                                COMMERCIAL E-MAIL (Cal.
                                                                                                           Bus.     & Prof. Code §17529.5)
           PROFESSIONAL
                          Avenue,


                                                                                                      2.   FRAUD — INTENTIONAL
HEIT
                                                                                                           MISREPRESENTATION
                          Lemon
                                                                                                      3.   FRAUD — NEGLIGENT
g                         South
                                                                                                           MISREPRESENATION

                          340




                                    COME NOW PLAINTIFF COQUESE HOLDEN (hereinafter referred t0 as “Plaintiff’) and ﬁle
                                    this    Complaint for one cause of action against                FLUENT, INC.             (hereinafter referred t0 as

                                    “Defendant” and/or         “FLUENT”) and        allege as follows:


                                                        I.      INTRODUCTION AND SUMMARY OF THE COMPLAINT
                                           1.   Plaintiff bring this   Action against professional spammer             FLUENT          for advertising in          and

                                           sending     at least forty-one (41)   unlawful spam e-mails t0    Plaintiff.



                                                                                                 1




                                                                          FIRST COMPLAINT        FOR DAMAGES
                                               Case 3:20-cv-03816-JCS Document 1-1 Filed 06/10/20 Page 3 of 14




                                    2.         Plaintiff did not give direct consent t0, nor          have a preexisting or current business

                                    relationship With     FLUENT.

                                    3.         FLUENT’S        sends unsolicited       spam emails    t0 individuals baiting                them with      free


                                    offerings in exchange for inputting personal information about themselves and then sells that


                                    personal information to other parties for signiﬁcant sums of money.

                                    4.         Disturbingly,    FLUENT never provides the          free offering but continues t0 obtain                  more

                                    or   more information      until the   consumer gives up 0n      their pursuit   of the free offering.

                                    5.         FLUENT’S        business model     is   scam and defrauds     individuals out 0f their personal


                                    information in exchange for nothing.
                          91789



                                    6.         Each spam e-mail       FLUENT       sent violated California Business            &     Professions         Code
                          CA

                                    §17529.5 (“Section 17529.5”) due              t0 material falsity   and deception: the inclusion of third
                          Walnut,




                                    parties’     domain names without permission by the              third parties, and/or misrepresented 0r
           CORPORATION




                          8933,


LAWGROUP
                                    falsiﬁed information contained in or accompanying the e-mail headers (including the                                   From
                          Suite




                                    Name, Sender E-mail Address, and Subject                 Line). Further,     many,   if   not    all,   0f the spam e-
                          Avenue,
           PROFESSIONAL




HEIT
                                    mails at issue were sent from untraceable domain names.

                          Lemon

                                               FLUENT           strictly liable for advertising in      spam e-mails          sent    by            third-party

g                         South
                                    7.


                                    afﬁliates.
                                                          is                                                                                 its




                          340

                                    8.         Spam   e-mail recipients are not required t0 allege or prove reliance 0r actual damages

                                    t0   have standing. (See Bus.       & Prof.   Code    §17529.5(b)(1)(A)(iii)). Nevertheless, Plaintiff did

                                    suffer   damages by receiving the spam             e-mails. (See, e.g., Bus.   & Prof.     Code §17529(d),              (e),


                                    (g), (h)).   However,   Plaintiff elect t0 recovery statutory       damages only and forego recovery 0f

                                    any actual damages. (See Bus.           & Prof. Code §17529.5(b)(1)(B)).
                                    9.         This Court should award liquidated damages 0f $1,000.00 per unlawful                            spam e-mail

                                    as provided       by Section 17529.5(b)(1)(B)(ii) and not consider any reduction                               in   damages

                                    because      FLUENT     failed to   implement reasonably effective systems designed                      to prevent the


                                    sending of unlawful spam e-mail in Violation of the               statute.   The unlawful elements 0f these

                                    spam     e-mails represent willful acts 0f falsity and deception rather than               mere     clerical errors.




                                                                                             2


                                                                           FIRST COMPLAINT         FOR DAMAGES
                                                Case 3:20-cv-03816-JCS Document 1-1 Filed 06/10/20 Page 4 of 14




                                          10.   This   Court             should       award     Plaintiff   their     attorney’s       fees     pursuant    t0   Section

                                          17529.5(b)(1)(C). (See also,                 Code 0f Civil Procedure §1021 .5, providing                 for attorney’s fees


                                          when     private parties bear the costs 0f litigation that confers a beneﬁt                             on a large     class   of

                                          persons; here,              by reducing      the     amount of unlawful spam e-mails received by California

                                          residents).


                                                                                                  II.       PARTIES
                                                A. Plaintiff

                                    11.         COQUESE HOLDEN, (“HOLDEN”)                              was domiciled          in   and was a   citizen   of the State 0f

                                    California      when    she received the spams at issue. The spams at issue were sent t0                              HOLDEN’S       e-

                          91789



                                    mail address she ordinarily accesses from California.
                          CA

                                                B. Defendant
                          Walnut,




           CORPORATION
                                    12.         Plaintiff is          informed and believes and thereon allege that Defendant                       FLUENT, INC.         a
                          8933,


LAWGROUP
                                    business entity      (“FLUENT”) and                   is   now, and was       at all relevant times, a      Delaware corporation
                          Suite




                                    with a primary place ofbusiness in New York,                        New York doing business and soliciting California
                          Avenue,
           PROFESSIONAL




HEIT
                                    residents using unlawful email practices.


                                                            do not know the true names 0r legal capacities 0f the Defendants designated
                          Lemon

                                    13.         Plaintiff

g                         South

                                    herein as     DOES        1       through 50, inclusive, and therefore sues said Defendants under the ﬁctitious
                          340

                                    name of “DOE.”            Plaintiff is        informed and believes and thereon allege that each 0fthe Defendants

                                    designated herein as a                   DOE is legally responsible in some manner for the matters                    alleged in this

                                    complaint and        is       legally responsible in          some manner         for causing the injuries       and damages of

                                    which       Plaintiff complain.              Plaintiff is   informed and believes and thereon allege that each of the

                                    Defendants designated herein as a DOE Defendant was,                              at all   times relevant t0 the matters alleged

                                    within this complaint, acting in conjunction with the                            named Defendant, whether              as a director,


                                    ofﬁcer, employee, agent, afﬁliate, customer, participant, 0r co-conspirator.                                When the identities of

                                    DOE Defendants                1   through 50 are discovered, 0r otherwise              made      available, Plaintiff Will seek t0


                                    amend this Complaint to                    allege their identity    and involvement with           particularity.


                                                                                   III.        JURISDICTION AND VENUE

                                          A. Jurisdiction               is   Proper   in a California Superior          Court
                                                                                                              3


                                                                                    FIRST COMPLAINT           FOR DAMAGES
                                                                                                         Case 3:20-cv-03816-JCS Document 1-1 Filed 06/10/20 Page 5 of 14




                                                                                                14.      This California Superior Court has jurisdiction over the Action because                              a)    Plaintiff are


                                                                                                domiciled in and are citizens 0f the State 0f California; b) Plaintiff received the unlawful spams

                                                                                                at their California        email addresses;     c) the   amount      in controversy is   more than $25,000.00; and                     d)

                                                                                                the Defendant        is   doing business in California.

                                                                                                B.    Venue   is   Proper    in the   Countv 0f San Mateo

                                                                                                15.      Venue       is   proper in the County of San Mateo (or indeed, any county in California of

                                                                                                Plaintiff choosing) because           FLUENT is a foreign corporation that has not designated the location
                                                                                                and address 0f a principal ofﬁce              in California 0r registered t0       d0 business      in California With the


                                                                                                California Secretary 0f State. See Easton                v.   Superior Court ofSan Diego (Schneider Bros. Ina),
                          91789



                                                                                                12 Cal. App. 3d 243, 246 (4th Dist. 1970).
                          CA

                                                                                                                            IV.       AT LEAST 41 UNLAWFUL SPAM E-MAILS
                          Walnut,




                                                                                                16.      Plaintiff alleges        Defendant engaged in tortious conduct: “wrongful                     act[s] other         than a
           CORPORATION




                          8933,


LAWGROUP
                                                                                                breach 0f contract for which relief may be obtained in the form 0f damages 0r an injunction.” See
                          Suite




                                                                                                Merriam-Webster, www.merriam-webster.com/dictionary/tort                            (last   Viewed NOV.       18, 2019).
                          Avenue,
           PROFESSIONAL




HEIT
                                                                                                17.      California’s False Advertising            Law, Business         & Professions Code §        17500 prohibits “not

                          Lemon

                                                                                                only advertising Which                        but also advertising Which[,] although true,                     either actually

g                         South
                                                                                                                                  is false,


                                                                                                misleading or which has a capacity, likelihood 0r tendency t0 deceive 0r confuse the public.”
                                                                                                                                                                                                         is



                                                                                                                                                                                                                                   .   .   .




                          340
                                    NNNNNNNNNHh—Hb—Ah—b—Hh—b—H




                                                                                                         [T]he      UCL     and the   false advertising        law prohibit deceptive advertising even                if   it is   not

                                                                                                actually false.(Chapman V.            Skype    Inc.,   220    Cal.   App. 4th 217, 226-27 (2d        Dist.    2013) (citation
                                                                 OOVQM-PUJNF—‘OCOONONUI-PWNHO




                                                                                                omitted».

                                                                                                A. The Emails at Issue are “Spams”; Recipients and Counts

                                                                                                18.      “Commercial e-mail advertisement” means any electronic mail message                                  initiated for the


                                                                                                purpose of advertising or promoting the lease,                    sale, rental, gift offer,   or other disposition of any

                                                                                                property, goods, services, 0r extension 0f credit.” (Bus.                   & Prof.   Code     § 17529.1(c)).        The emails

                                                                                                at issue are       “commercial email advertisements” because they were                        initiated for the      purpose 0f

                                                                                                advertising and promoting the sale of FLUENT’S products and services.


                                                                                                19.      The emails         are “unsolicited commercial email advertisements” because                    n0        Plaintiff   gave

                                                                                                “direct consent” t0 0r            had a “preexisting 0r current business relationship” with Defendant.

                                                                                                                                                              4


                                                                                                                                        FIRST COMPLAINT               FOR DAMAGES
                                                                 Case 3:20-cv-03816-JCS Document 1-1 Filed 06/10/20 Page 6 of 14




                                                        Unsolicited commercial e-mail advertisement’ means a commercial e—mail advertisement sent t0

                                                        a recipient    Who meets    both 0f the following      criteria: (1)    The   recipient has not provided direct


                                                        consent to receive advertisements from the advertiser. (2) The recipient does not have a

                                                        preexisting 0r current business relationship, as            deﬁned     in subdivision    (1),   with the advertiser

                                                        promoting the     lease, sale, rental, gift offer, or other disposition       0f any property, goods, services,

                                                        0r extension 0f credit.” (Bus.     & Prof. Code §     17529. 1 (0)). Direct consent means that the recipient

                                                        has expressly consented t0 receive e-mail advertisements from the advertiser, either in response

                                                        t0 a clear   and conspicuous request for the consent 0r            at the recipient's   own     initiative.”   (Bus.   &
                                                        Prof.   Code   § 17529.1(d)   (emphasis added)). ‘Preexisting 0r current business relationship,’ as used
                          91789



                                                        in connection With the sending        0f a commercial e-mail advertisements, means that the recipient
                          CA

                                                        has   made an     inquiry and has provided his 0r her e-mail address, 0r has               made an       application,
                          Walnut,



                                    Hh—th—t


                                              WM»—


                                                        purchase, 0r transaction, with or without consideration, regarding products 0r services offered                        by
           CORPORATION




                          8933,


LAWGROUP
                                                        the advertiser. (Bus.    & Prof.   Code   § 17529.1(l)).
                          Suite




                                                        20.      FLUENT       advertised   in, sent,   and/or conspired to send at least forty-one (41) unlawful
                          Avenue,
           PROFESSIONAL




HEIT
                                                        spams    that Plaintiff received at their “California email addresses” within               one year prior       t0 the

                          Lemon

                                                        ﬁling of this Action, as      shown below.      ‘California e-mail address’       means          An   e-mail address

g                                                                                                                                                  1)
                                    HHHr—t




                                              OONONUI




                          South

                                                        furnished    by an   electronic mail service provider that sends bills for furnishing               and maintaining
                          340

                                                        that e-mail address t0 a mailing address in this state; 2)             An   e-mail address ordinarily accessed

                                                        from a computer located       in this state; 3)   An e-mail      address furnished t0 a resident 0f this state.”

                                    20 (Bus.                    & Prof.   Code   § 17529.1(b)).


                                    21

                                    22                          PLAINTIFF                                             SPAM E-MAILS RECEIVED
                                    23                          HOLDEN                                                41

                                    24

                                    25                  21.      Plaintiff’s e-mail addresses play        n0 part   in determining     Whether 0r not the e-mails have

                                    26 falsiﬁed, misrepresented, forged, misleading, or otherwise deceptive information contained                                         in or

                                    27 accompanying the e-mail headers.

                                    28

                                                                                                                     5


                                                                                            FIRST COMPLAINT          FOR DAMAGES
                                             Case 3:20-cv-03816-JCS Document 1-1 Filed 06/10/20 Page 7 of 14




                                    22.      The spams     are all unlawful because they are materially false                    and deceptive, by inclusion

                                    0f third   parties’   domain names without permission by                          the third parties, and/or materially


                                    falsiﬁed/misrepresented information in the email headers, as described in                         more    detail     below.

                                    B.    Spams With      False and Misrepresented Text in                       From Names         Violate Business         &
                                    Professions   Code     S 17529.5(a)(2)

                                    23.      Section 17529.5(a)(2) prohibits falsiﬁed or misrepresented information contained in or

                                    accompanying email headers.

                                    24.      The From Name ﬁeld                is   part 0f email headers.       The From Name does not include                   the


                                    Sender E-mail Address.
                          91789



                                    25.      Plaintiff   d0 not    insist    0n any         particular label in the   From Name      ﬁeld.     Rather, Plaintiff
                          CA

                                    contend that the     text,   Whatever         it is,   cannot misrepresent   Who    the e-mails are from.
                          Walnut,




                                    26.      The From Name         is   important to an e-mail user, because in almost               all   e—mail programs, the
           CORPORATION




                          8933,


LAWGROUP
                                    inbox View only displays a          list   0f e-mails, showing the From Name, Subject Line, and Send Date.
                          Suite




                                    Therefore, even if the       body 0f the e-mail identiﬁes             the advertiser, the recipient Will not         know that
                          Avenue,
           PROFESSIONAL




HEIT
                                    until s/he has already clicked to              open the e-mail.
                          Lemon

                                    27.      Indeed, empirical evidence has demonstrated that the                       From Name           the   most important
g                         South

                                    factor email recipients use to determine                  Whether or not an email    is
                                                                                                                                       is



                                                                                                                              spam. Thus, a From Name that
                          340

                                    misrepresents    who     a    spam       is     from     is   not a mere technical error; rather,          it   is   a material

                                    misrepresentation 0f the most important part 0f the email header.

                                    28.      Although     Plaintiff     d0 not sue under the federal           CAN—SPAM           Act, Plaintiff note that the

                                    Federal Trade Commission has also identiﬁed the                        From Name          as the ﬁrst item in misleading


                                    header information in        its   guide t0      CAN—SPAM compliance When it stated:
                                             “Don’t use false 0r misleading header information. Your “From,” “To,”
                                             “Reply-To,” and routing information — including the originating domain
                                             name and email address — must be accurate and                         identiﬁ/ the    person 0r
                                             business who initiated the message.”

                                    29.      Federal Trade Commission,                      CAN—SPAM ACT: A COMPLIANCE GUIDE FOR
                                    BUSINESS,        available          at        http://WWW.business.ftc.g0V/documents/bus61-can-spam-act-

                                    compliance-guide-business (emphasis added).



                                                                                                    6


                                                                               FIRST COMPLAINT            FOR DAMAGES
                                                                                                               Case 3:20-cv-03816-JCS Document 1-1 Filed 06/10/20 Page 8 of 14




                                                                                                      30.      Most of the spams        that Plaintiff received advertising    FLUENT’S websites show purported

                                                                                                      names        in the   From Name          ﬁeld, e.g., “Fargo Rewards,” “Wells-Fargo-Survey,”                 “US-Bank—

                                                                                                      Visa Card Rewards!,” “Amazon Reward Zone,” and “Scott Peru.”

                                                                                                      3   1.   Plaintiff is      informed and believes and thereon allege that       FLUENT         sent   them      the   spams

                                                                                                      With the aforementioned                  From Names. Such From Names              are false 0r,           at   minimum

                                                                                                      misleading, as they represent that the spams are from Wells Fargo,                      US   Bank,       Amazon      or an

                                                                                                      individual       named        Scott Peru, as oppose t0   FLUENT.

                                                                                                      32. Plaintiff         is    informed and believes and thereon allege that             FLUENT may               have not

                                                                                                      registered these generic phrases as ﬁctitious business                 names (“FBNS”)        in   any county nor are
                          91789



                                                                                                      these registered trademarks 0f FLUENT. Regardless, these generic phrases                           — even      if they are
                          CA

                                                                                                      registered      FBNs — d0         not identify   FLUENT        a misrepresent that the spams are from various
                          Walnut,




                                                                                                      banks, other companies or a speciﬁc individual.
           CORPORATION




                          8933,


LAWGROUP
                                                                                                33.            Plaintiff is      informed and believes and thereon allege that      FLUENT knowingly chooses t0
                          Suite




                                                                                                use the abovementioned                 From Names precisely     s0 the recipients   would not know who               the emails
                          Avenue,
           PROFESSIONAL




HEIT
                                                                                                were      really    from when Viewing the spams            in the    inbox View. This forces recipients to open the

                          Lemon

                                                                                                emails t0 see if the emails might actually be from a their bank, or someone t0                           Whom recipients
g                         South

                                                                                                gave direct consent to send them commercial email advertisements.                      ..   0r if the emails are in fact,
                          340

                                                                                                                                               spams from FLUENT.
                                    NNNNNNNNNHh—Hb—Ah—b—Hh—b—H




                                                                                                as is the case here, nothing but


                                                                 OOVQM-PUJNF—‘OCOONONUI-PWNHO
                                                                                                34.            Moreover, some of the spams did not identify               FLUENT — the      advertiser     —   in the   body 0f

                                                                                                the spams.          Nor   did the spams accurately identify           FLUENT’S    afﬁliates   —   the actual senders        —   in


                                                                                                the   body 0f the spams.

                                                                                                C.    Spams With              False and Misrepresented Subiect Lines Violate Business                      &     Professions

                                                                                                Code       8 17529.5(a)(2)

                                                                                                35.            Section 17529.5(a)(2) prohibits falsiﬁed, misrepresented, or forged information in e-mail

                                                                                                headers.

                                                                                                36.            The Subject Line        is   part 0f email headers.


                                                                                                37.            Most of the spams        that Plaintiff received contain Subj ect Lines with falsiﬁed and/or


                                                                                                misrepresented information. Plaintiff allege that these Subject Lines are absolutely false and/or

                                                                                                                                                                      7


                                                                                                                                              FIRST COMPLAINT         FOR DAMAGES
                                                                                                             Case 3:20-cv-03816-JCS Document 1-1 Filed 06/10/20 Page 9 of 14




                                                                                                misrepresented and Violate Section 17529.5(a)(2), as opposed to misleading relative to the

                                                                                                contents/body 0f the spams, Which would be a Violation of Section 17529.5(a)(3).                          T0 name but

                                                                                                a few examples:

                                                                                                38.         Plaintiff received    spams advertising FLUENT’S           GET ISNTAHARD products with the
                                                                                                Subject Lines. These Subject Lines contain false and misrepresented information. Plaintiff

                                                                                                received numerous spams with this speciﬁc subj ect             line.   However, due         to the   volume of spams

                                                                                                with    this   same    subj ect line, Plaintiff believe that neither   FLUENT nor its         afﬁliates   knew

                                                                                                Whether the Plaintiff are suffering from           erectile dysfunction 0r      some other     erectile ailment. This


                                                                                                further demonstrates that          PLAINITFFS never gave FLUENT                direct consent t0 send      them
                          91789



                                                                                                commercial email advertisements.
                          CA

                                                                                                39.          In sum,   FLUENT knowingly uses         inﬂammatory,      false,   and misrepresented Subj ect
                          Walnut,




                                                                                                Lines referencing mortgage reﬁnancing in order t0 have recipients open the emails and sign up
           CORPORATION




                          8933,


LAWGROUP
                                                                                                for   its   products and services, even though       FLUENT      has no particular knowledge if the Plaintiff
                          Suite




                                                                                                are in medical        need 0f their product.     FLUENT’S spamming            is false   and deliberately formulaic,
                          Avenue,
           PROFESSIONAL




HEIT
                                                                                                without regards whatsoever for the truth 0f any 0f the Plaintiff” needs 0r desires.

                          Lemon

                                                                                                D. Spams Using Third PartV               Domain Names Without                the Consent 0f the Third Partv
g                         South

                                                                                                Violate Business            & Professions Code $ 17529.5(a)(1)
                          340
                                    NNNNNNNNNHh—Hb—Ah—b—Hh—b—H




                                                                                                E.    FLUENT is Strictlv Liable for Spams Sent BV its Afﬁliates

                                                                 OOVQM-PUJNF—‘OCOONONUI-PWNHO
                                                                                                40.         Plaintiff is    informed and believes and thereon allege that          FLUENT       contracted With third

                                                                                                party advertising networks and afﬁliates to advertise                  its   websites for the purpose of selling

                                                                                                products and services for a proﬁt.

                                                                                                41.         Plaintiff is     informed and believes and thereon allege that n0 one forced                  FLUENT    t0


                                                                                                outsource any of its advertising to third party spammers.

                                                                                                42.         Advertisers such as      FLUENT      are liable for advertising in spams, even if third parties hit


                                                                                                the   Send button.
                                                                                                             “There    is   a need to regulate the advertisers    Who        use spam, as well as the actual
                                                                                                             spammers because                spammers can be difﬁcult t0 track down due t0 some
                                                                                                                                    the actual
                                                                                                            return addresses that     show up 0n the display as “unknown” and many others being
                                                                                                             obvious fakes and they are often located offshore.


                                                                                                                                                        8


                                                                                                                                       FIRST COMPLAINT        FOR DAMAGES
                                                                                                            Case 3:20-cv-03816-JCS Document 1-1 Filed 06/10/20 Page 10 of 14



                                                                                                      The     true beneﬁciaries      0f spam are the advertisers          Who beneﬁt from           the marketing
                                                                                                      derived from the advertisements.”
                                                                                                      Bus.    & Prof.   Code    §   17529G)(k).

                                                                                                      “It is unlawful     t0 advertise in a commercial email advertisement                              under any 0f
                                                                                                                      [ ]                                                                         [ ]

                                                                                                      the following circumstances. .”        .




                                                                                                      Bus.    & Prof.   Code    §   17529.5 (emphasis added).


                                                                                                      Of    course, the afﬁliates are also liable for sending unlawful spams.                           See Balsam,
                                                                                                      generally.



                                                                                                43.         In Hypertouch Inc.        v.   ValueClick Inc.    et a1, the court    0f appeal held that advertisers are

                                                                                                strictly liable for advertising in false            and deceptive spams, even        if the    spams were sent by        third


                                                                                                parties.
                          91789



                                                                                                                [S]ection 17529.5          makes   unlawful for a person 0r entity “t0 advertise in a
                                                                                                                                                    it

                          CA                                                                                    commercial e-mail            advertisement” that contains any 0f the deceptive

                          Walnut,
                                                                                                                statements described in subdivisions (a)(1)-(3). Thus, by                   its   plain terms, the
                                                                                                                statute is not limited t0 entities that actually                 send or   initiate     a deceptive
           CORPORATION




                          8933,
                                                                                                                commercial e-mail, but applies more broadly                 t0   any entity    that advertises in
LAWGROUP                                                                                                        those e-mails.
                          Suite




                                                                                                                Thus, like other California statutes prohibiting false 0r misleading business
           PROFESSIONAL
                          Avenue,
                                                                                                                practices, the statute           makes an    entity strictly liable for advertising in a
HEIT                                                                                                            commercial e-mail          that violates the substantive provisions described in section

                          Lemon                                                                                 17529.5, subdivision (a) regardless 0f whether the entity knew that such e-

g                         South
                                                                                                                mails had been sent or had any intent t0 deceive the recipient.

                                                                                                192 Cal. App. 4th 805, 820—21 (2d Dist. 201                 1).   The   court did not    ﬁnd   that this    was an   arbitrary
                          340
                                    NNNNNNNNNHh—Hb—Ah—b—Hh—b—H




                                                                                                requirement; rather, the court identiﬁed sound policy reasons behind the Legislature’s decision t0

                                                                 OOVQM-PUJNF—‘OCOONONUI-PWNHO
                                                                                                create a strict liability statute. Id. at 829.


                                                                                                E. Plaintiff Sue for Statutorv Liq uidated                Damages; N0 Proof of Reliance 0r Actual Damages

                                                                                                is   Necessary

                                                                                                      44.   The California Legislature deﬁned             liquidated    damages     to   be $1,000 per spam. Bus.           &
                                                                                                      Prof.   Code   § 17529.5(b)(1)(B)(ii).


                                                                                                      45. Plaintiff     is   informed and believes and thereon allege that the $1,000 per spam ﬁgure                        is



                                                                                                      comparable With damages in other areas 0f consumer protection law,                                  e.g.,   $500-$1,500

                                                                                                      statutory   damages per junk          fax,   pursuant t0 Business    & Professions Code §            17538.43(b).




                                                                                                                                                                   9


                                                                                                                                           FIRST COMPLAINT         FOR DAMAGES
                                             Case 3:20-cv-03816-JCS Document 1-1 Filed 06/10/20 Page 11 of 14




                                    46.      Plaintiff” rightful    and lawful demand for liquidated damages in the amount 0f $1,000

                                    per email   is   necessary t0 further the California Legislature’s objective ofprotecting California

                                    residents   from unlawful spam.

                                    47.      Section 17529.5 does not require Plaintiff to quantify their actual damages, allege or

                                    prove reliance on the advertisements contained in the spams, 0r purchase the goods and

                                    services advertised in the spams.                Recipients of unlawful       spam have standing        to sue   and

                                    recover liquidated damages.              (Bus.   &   Prof.   Code    § 17529.5(b)(1)(A)(iii);   Hypertouch, 192

                                    Cal.   App. 4th    at   820, 822-23, 828).

                                    48.      However,        Plaintiff did suffer     damages by receiving the unlawful spams advertising
                          91789



                                    FLUENT’S products and services in the state 0f California,                  at their California   email addresses.
                          CA


                          Walnut,
                                    (Bus.   & Prof. Code §      17529(d),     (e), (g), (h)).    Regardless, Plaintiff do not seek actual damages


           CORPORATION
                                    in this Action, only liquidated          damages. (Bus.           & Prof. Code §   17529.5(b)(1)(B)).
                          8933,


LAWGROUP
                                    G. Defendant’s Actions          Were Willful and Preclude anv Reduction in Statutorv Damages
                          Suite




                                    49.      Section 17529.5 authorizes this Court t0 reduce the statutory damages t0 $100 per spam.
                          Avenue,
           PROFESSIONAL




HEIT
                                    (Bus.   & Prof.    Code    § 17529.5(b)(2)).         But, to secure the reduction, Defendant has the burden of

                          Lemon

                                    proof t0 demonstrate not only that they have practices and procedures t0 prevent unlawful
g                         South

                                    spamming, but also         that those practices       and procedures are     effective.

                          340

                                    50.      Plaintiff is     informed and believes and thereon allege that Defendant has not established

                                    and implemented, with due               care, practices      and procedures reasonably designed          to effectively


                                    prevent unsolicited commercial e-mail advertisements that are in Violation of Section 17529.5.

                                    51.      Even     if   Defendant had any practices and procedures to prevent advertising in unlawful

                                    spam, such practices and procedures were not reasonably designed so as t0 be effective.

                                    52.      Even     if Defendant   reasonably designed practices and procedures t0 prevent advertising in

                                    unlawful spam, such practices and procedures were not implemented so as t0 be effective.

                                    53.      Moreover, Plaintiff       is   informed and believes and thereon allege that Defendant intended

                                    t0 deceive recipients       0f their spam messages through the use of falsiﬁed and/or misrepresented

                                    information in     From Names and Subj ect Lines, and the use 0f third parties’ domain names without

                                    permission by the third parties, as described herein.

                                                                                                 10


                                                                             FIRST COMPLAINT             FOR DAMAGES
                                                                                                         Case 3:20-cv-03816-JCS Document 1-1 Filed 06/10/20 Page 12 of 14




                                                                                                54.       Subject Lines and     From Names do not write themselves and domain names do not register

                                                                                                themselves; the false and misrepresented information contained in and accompanying the email

                                                                                                headers are not “clerical errors.”          Plaintiff is    informed and believes and thereon allege that

                                                                                                Defendant went         to great lengths to create falsiﬁed    and misrepresented information contained            in


                                                                                                and accompanying the email headers              in order to deceive recipients, Internet Service Providers,


                                                                                                and spam     ﬁlters.


                                                                                                55.       Plaintiff is   informed and believes and thereon allege that Defendant intended to proﬁt,

                                                                                                actually proﬁted,       and continue   to proﬁt,   and were unjustly enriched by,        their   wrongful conduct

                                                                                                as described herein.
                          91789



                                                                                                56.       Punitive damages are appropriate to punish malicious, oppressive, and/or fraudulent
                          CA

                                                                                                conduct by Defendant, and t0 deter others from engaging in such conduct.
                          Walnut,




           CORPORATION
                                                                                                                                     V.         FIRST CAUSE OF ACTION
                          8933,


LAWGROUP
                                                                                                      [Violations 0f California Restrictions           on Unsolicited Commercial Email, California
                          Suite




                                                                                                                                 Business    & Professions Code § 17529.5]
                          Avenue,
           PROFESSIONAL




HEIT
                                                                                                                                           (Against All Defendants)

                          Lemon

                                                                                                57.       Plaintiff hereby incorporate the foregoing paragraphs as           though   set forth in full herein.

g                         South

                                                                                                58.       Plaintiff received the   spams    at issue   Within one year prior to ﬁling this Complaint.
                          340
                                    NNNNNNNNNHh—Hb—Ah—b—Hh—b—H




                                                                                                59.       Defendant advertised      in, sent,   and/or caused t0 be sent at least forty-one (41)materia11y

                                                                                                false    and deceptive unsolicited commercial email advertisements                      to   Plaintiff”   California
                                                                 OOVQM-PUJNF—‘OCOONONUI-PWNHO




                                                                                                electronic mail addresses.       The spams contain third parties’ domain names without permission by

                                                                                                the third parties, and/or contain 0r        accompanied by falsiﬁed and/or misrepresented information

                                                                                                in the email headers, in Violation        0f Section 17529.5.

                                                                                                60.       The California Legislature       set liquidated   damages   at   One Thousand      Dollars ($1,000) per

                                                                                                email.


                                                                                                61.       Plaintiff seek     reimbursement 0f attorneys’ fees and costs as authorized by Section

                                                                                                17529.5(b)(1)(C).

                                                                                                62.       The   attorneys’ fees provision for a prevailing         spam     recipient   is   typical 0f   consumer

                                                                                                protection statutes and supported          by Code of      Civil Procedure § 1021.5.         By   prosecuting this

                                                                                                                                                             11


                                                                                                                                     FIRST COMPLAINT          FOR DAMAGES
                                            Case 3:20-cv-03816-JCS Document 1-1 Filed 06/10/20 Page 13 of 14




                                    action, Plaintiff expect to enforce        an important right affecting the public                     interest   and thereby

                                    confers a signiﬁcant beneﬁt 0n the general public or a large class of persons.                           The necessity and

                                    ﬁnancial burden 0f private enforcement                is    such as to       make        the   award appropriate, and the

                                    attorneys’ fees should not, in the interest ofjustice, be paid out 0f the recovery 0f damages.


                                    63.      WHEREFORE, Plaintiff pray for judgment against Defendant as hereinafter set forth.
                                                                       SECOND CAUSE OF ACTION
                                                           [FRAUD — INTENTIONAL MISREPRESENTATION]
                                                                               (Against All Defendants)

                                    64.      Defendant represented that Plaintiff would receive free rewards                               if Plaintiff   entered
                          91789



                                    personal information.
                          CA

                                    65.      Defendant’s representation that Plaintiff would receive free rewards in exchange for
                          Walnut,




                                    Plaintiff’s personal information       was   false.
           CORPORATION




                          8933,


LAWGROUP
                                    66.      Defendant knew that the representation that Plaintiff would receive free rewards                                  if
                          Suite




                                    Plaintiff entered personal information        was     false     When   it   made   it.

                          Avenue,
           PROFESSIONAL




HEIT
                                    67.      Defendant intended that Plaintiff would rely on the free rewards                               if Plaintiff entered

                          Lemon

                                    personal information.
g                         South

                                    68.      The    Plaintiff reasonably relied    0n Defendant’s representations.
                          340

                                    69.      The    Plaintiff   was harmed because        it   has provided Defendant with personal information

                                    that has   been sold   to other parties.


                                    70.      The    Plaintiff’s reliance   0n Defendant’s representation was a                     substantial factor in causing


                                    Plaintiff” s   harm.

                                                                            THIRD CAUSE OF ACTION
                                                            [FRAUD — NEGLIGENT MISREPRESENTATION]
                                                                               (Against All Defendants)

                                    71.      Defendant represented that Plaintiff would receive free rewards                               if Plaintiff   entered

                                    personal information.

                                    72.      Defendant’s representation that Plaintiff would receive free rewards in exchange for

                                    Plaintiff” s personal   information was      false.

                                                                                               12


                                                                        FIRST COMPLAINT              FOR DAMAGES
                                               Case 3:20-cv-03816-JCS Document 1-1 Filed 06/10/20 Page 14 of 14




                                    73.        Defendant    may have       honestly believe that the representation was true, Defendant had no

                                    reasonable ground for believing the representation was true                     When     it   made   it.




                                    74.        Defendant intended that Plaintiff would rely on the free rewards                                if Plaintiff      entered

                                    personal information.

                                    75.        The   Plaintiff reasonably relied     0n Defendant’s representations.

                                    76.        The   Plaintiff    was harmed because       it   has provided Defendant with personal information

                                    that has   been sold    t0 other parties.


                                    77.        The   Plaintiff’s reliance    0n Defendant’s representation was a                  substantial factor in causing


                                    Plaintiff” s   harm.
                          91789



                                                                                 PRAYER FOR RELIEF
                          CA

                                                                                     (Against Defendant)
                          Walnut,




           CORPORATION
                                          A.   An Order from this         Court declaring that Defendant violated California Business                           &
                          8933,


LAWGROUP
                                               Professions   Code    §    17529.5 by advertising in and sending unlawful spams.
                          Suite




                                          B. Liquidated damages against Defendants in the amount 0f $1,000 for each 0f at least 83
                          Avenue,
           PROFESSIONAL




HEIT
                                               unlawful spams, as authorized by Section 17529.5(b)(1)(B)(ii), for a                            total   0f at   least

                          Lemon

                                               $41,000.00, as set forth below:
g                         South

                                          C. Attorneys’ fees as authorized         by Section 17529.5(b)(1)(C) and Code 0f Civil Procedure
                          340

                                               §1021.5 for Violations of Section 17529.5.

                                          D. Disgorgement 0f all proﬁts derived from unlawful spams directed t0 California

                                               residents;   monies   t0   be turned over   to the Unfair       Competition          Law Fund and used by the

                                               California Attorney General t0 support investigations and prosecutions 0f California’s

                                               consumer protection laws.

                                          E.   Punitive damages, in an amount to be determined                     by   this Court.


                                          F.   Costs of suit.

                                          G. Such other and further relief as the Court deems proper.

                                    Dated:     May   11,   2020
                                                                                                By:
                                                                                                             5/6/44     W   792/3

                                                                                                           Brian   M.   Heit, Esq.
                                                                                                           HEIT    LAW GROUP, P.C.
                                                                                                           Attorneysfor Plaintiff
                                                                                                      13


                                                                            FIRST COMPLAINT           FOR DAMAGES
